       Case 4:20-cv-00325-MWB-WIA Document 54 Filed 01/13/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CARMEN RILEY, et al.,                       No. 4:20-CV-00325

                 Plaintiffs,                    (Judge Brann)

         v.                                     (Magistrate Judge Arbuckle)

    WARDEN BRIAN CLARK, et al.,

                 Defendants.

                                     ORDER

                                JANUARY 13, 2021

        Carmen Riley and Thomas Matthews, individually and as the parents of

Ty’Rique Riley, and Carmen Riley as administrator of Ty’Rique Riley’s estate, filed

this 42 U.S.C. § 1983 civil rights complaint—which was later amended—alleging

that numerous individuals and entities violated Ty’Rique Riley’s rights during the

events that preceded his untimely death.1 On December 21, 2020, Magistrate Judge

William I. Arbuckle issued two Report and Recommendations recommending that

this Court grant in part the pending motions to dismiss and dismiss certain

Defendants from certain counts of the amended complaint.2 Plaintiffs filed a notice

on January 4, 2021, stating that they had no objections to the Report and

Recommendations.3



1
     Docs. 1, 16.
2
     Docs. 51, 52.
3
     Doc. 53.
      Case 4:20-cv-00325-MWB-WIA Document 54 Filed 01/13/21 Page 2 of 3




       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether objections

are made, district courts may accept, reject, or modify—in whole or in part—the

findings or recommendations made by the magistrate judge.5 Upon review of the

record, the Court finds no error—clear or otherwise—in Magistrate Judge

Arbuckle’s conclusions that certain defendants and claims should be dismissed from

the amended complaint. Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge William I. Arbuckle’s Report and Recommendations

               (Docs. 51, 52) are ADOPTED;

       2.      Defendants’ motions to dismiss (Docs. 28, 45) are GRANTED in part

               as follows:

               A.     Counts 8, 14, and 15 are DISMISSED as against Susquehanna

                      Township Police Department, Michael Darcy, Demetrius Glenn,

                      Aaron Osman, Richard Adams, and Richard Wilson;

               B.     Count 8 is DISMISSED as against Chris Haines;

               C.     Counts 1, 2, 5, 6, 9, 11, 12, 13, 14, and 15 are DISMISSED

                      without prejudice as against Angela Swanson.




4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
Case 4:20-cv-00325-MWB-WIA Document 54 Filed 01/13/21 Page 3 of 3




3.    This matter is REMANDED to Magistrate Judge Arbuckle for further

      proceedings.



                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge




                                3
